Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about April 27, 2006, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (SORA) (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant’s present arguments that the departure was based on factors adequately accounted for in the risk assessment instrument, or not constituting a proper basis for an upward departure, are improperly raised for the first time on appeal (CPLR 4017, 5501 [a] [3]; Correction Law § 168-n [3] [SORA appeals governed by applicable CPLR provisions]; People v Cassano, 34 AD3d 239 [2006], lv denied 8 NY3d 804 [2007]). Concur—Lippman, P.J., Andrias, Williams, Buckley and Kavanagh, JJ.